Exhibit 10.2
Confidential Treatment Requested
Amendment No. 4
to the
A330 Purchase Agreement
dated as of October 2, 2007
between
AIRBUS S.A.S.
and
US AIRWAYS, INC.
This Amendment No. 4 to the A330 Purchase Agreement between Airbus S.A.S. and US
Airways, Inc., (this “Amendment”) is entered into as of July 23, 2009, by and
between Airbus S.A.S., a société par actions simplifiée, organized and existing
under the laws of the Republic of France, having its registered office located
at 1, rond-point Maurice Bellonte, 31700 Blagnac, France (the “Seller”), and US
Airways, Inc., a corporation organized and existing under the laws of the State
of Delaware, United States of America, having its principal corporate offices
located at 111 West Rio Salado Parkway, Tempe, Arizona 85281, U.S.A. (the
“Buyer”).
WITNESSETH:
WHEREAS, the Buyer and the Seller entered into an Airbus A330 Purchase
Agreement, dated as of October 2, 2007, which agreement, as previously amended
by and supplemented with all Exhibits, Appendices, Letter Agreements and
amendments, including Amendment No. 1 dated as of November 15, 2007, Amendment
No. 2 dated as of October 20, 2008 (“Amendment No. 2”) and Amendment No. 3 dated
as of January 16, 2009 (the “Agreement”), relates to the sale by the Seller and
the purchase by the Buyer of certain Airbus A330 model aircraft;
WHEREAS, at the Seller’s request, the Buyer and the Seller have agreed to
provide the Seller a right to reschedule certain A330 Aircraft; and
WHEREAS, the parties agree to amend certain terms of the Agreement as set forth
in this Amendment.
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

      USA — Airbus A330 Purchase Agreement
Amendment 4   CONFIDENTIAL AND PRIVILEGED

 





--------------------------------------------------------------------------------



 



Confidential Treatment Requested

1.  
*****
     
*****
  2.  
PREDELIVERY PAYMENTS
     
If the Seller exercises an *****.
  3.  
EFFECT OF AMENDMENT
  3.1  
Upon execution, this Amendment will constitute a valid amendment to the
Agreement and the Agreement will be deemed to be amended to the extent herein
provided and, except as specifically amended hereby, will continue in full force
and effect in accordance with its original terms. This Amendment supersedes any
previous understandings, commitments or representations whatsoever, whether oral
or written, related to the subject matter of this Amendment.
  3.2  
Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement, that the provisions of the Agreement are hereby
incorporated herein by reference, and that this Amendment will be governed by
the provisions of the Agreement, except that if the Agreement and this Amendment
have specific provisions that are inconsistent, the specific provisions
contained in this Amendment will govern.
  4.  
CONFIDENTIALITY
     
This Amendment is subject to the confidentiality provisions set forth in Clause
22.7 of the Agreement.
  5.  
COUNTERPARTS
     
This Amendment may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

      USA — Airbus A330 Purchase Agreement
Amendment 4   CONFIDENTIAL AND PRIVILEGED

 

2/3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
      By:   /s/ Christophe Mourey
 
   
 
  Its: Vice President and Treasurer           Its: Senior Vice President
Contracts    

 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

      USA — Airbus A330 Purchase Agreement
Amendment 4   CONFIDENTIAL AND PRIVILEGED

 

3/3